DETAILED ACTION


Allowable Subject Matter
Claims 1, 3, 4, and 7-15 are allowed.
2.	The following is 5a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 1, the prior art teaches a method of video content synchronization, comprising the steps of:
displaying a video content item on a first display, which is a real-world physical display;
generating a virtual environment separate from the video content item for display, the virtual environment being a graphical visual environment designed to visually relate to at least part of the video content;
detecting a predetermined cue associated with a predetermined time in the playback of the video content item; and
displaying at least part of the virtual environment, but not on the first display, by way of a projector; wherein the displayed state of the at least part of the virtual environment changes in response to the detected predetermined cue, and
the displayed at least part of the virtual environment is displayed to surround the display of the video content item.
However in the context of claim 1 as a whole, the prior art does not teach “the projector emits a black rectangle coincident with the first display such that the displayed 
Therefore, Claim 1 as a whole is allowable.
Claim 14 and 15 are respectively allowable for the same reason described as above.
The corresponding dependent claims depend directly from the claim that contains allowable subject matter comprise allowable subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611